Citation Nr: 1000051	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-18 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to an effective date earlier than January 21, 
2004, for the award of dependency and indemnity compensation 
(DIC) benefits based upon a grant of service connection for 
the cause of the Veteran's death.

3.  Entitlement to an effective date earlier than January 21, 
2004, for the award of Chapter 35 dependents' educational 
benefits based upon a grant of DIC benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1969, including an overseas tour of duty in Vietnam.  He died 
in November 1991.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions of April 2007 and January 
2008.  The appellant presented sworn testimony during a 
hearing before a Decision Review Officer in February 2007.

We observe that the appellant has filed a request for 
equitable relief as to the payment of death compensation/DIC 
benefits and educational benefits over the years since the 
Veteran's death.  Such requests are considered by the 
Secretary of VA on a case by case basis and will not be 
reviewed by the Secretary until all administrative avenues 
are exhausted.  38 U.S.C.A. § 503; and see Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).  As no final Board 
decision on these matters has yet been rendered, her request 
for equitable relief is simply noted here.  Appropriate 
action to refer her request to the Secretary will be taken in 
the future if necessary.

The issues involving claims for earlier effective dates are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The appellant did not file a claim for accrued benefits 
within one year of the Veteran's death.

2.  The Veteran did not have a claim pending at the time of 
his death.

3.  There was no medical evidence whatsoever contained in the 
Veteran's claims file and of record at the time of his death.


CONCLUSION OF LAW

Accrued benefits are not warranted.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations 
on VA in terms of its duties to notify and assist claimants.  
However, the duty to assist in an accrued benefits claim is 
limited to obtaining evidence of the appellant's standing to 
pursue the claim, if not already of record.  See 38 C.F.R. § 
3.1000(c).  In this case, the marriage certificate reflecting 
the appellant's marriage to the Veteran is of record.  
Although the great majority of the documents contained in the 
claims file were submitted after the Veteran's death, this 
evidence may not be considered in the accrued benefits claim.  
Thus, the Board concludes that limited duties to notify and 
assist have been satisfied, and the appellant is not 
prejudiced by the Board considering the merits of the claim 
in this decision.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Certain periodic monetary benefits to which a veteran was 
entitled at death, or those based on evidence in the 
veteran's claims folder at the date of death, shall be paid 
to certain named beneficiaries, ordinarily the veteran's 
spouse, children or dependent parents.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  Pursuant to 38 U.S.C. § 5121(c), an 
application for accrued benefits must be filed "within one 
year after the date of [the veteran's] death."  See also 38 
C.F.R. § 3.1000(c).

"To be entitled to accrued benefits, a spouse must show that 
the veteran was entitled to the 'periodic monetary benefits' 
'at death[,] under existing ratings or decisions, or those 
[benefits] based on evidence in the file at date of death . . 
. and due and unpaid. . .' 38 U.S.C. § 5121(a)."  Quiamco v. 
Brown, 6 Vet. App. 304, 307 (1994) [emphasis added by the 
Board].

In this case, the appellant's claim for accrued benefits 
fails upon multiple grounds.  Most importantly, she did not 
file her claim for accrued benefits within one year of the 
Veteran's death.  Rather, her claim was received in June 
2007, nearly sixteen years after her husband's death.  
Secondly, there was no claim pending at the time of the 
Veteran's death.  

The appellant claims that the Veteran had filed a claim prior 
to his death, but that he received inaccurate or incomplete 
information from the VA, and so did not pursue the claim, as 
he perhaps ought to have.  Review of the evidence of record 
at the time of the Veteran's death in 1991, however, does not 
fully support her contention.  A piece of correspondence from 
the Senator of the State of Missouri, dated in June 1991, is 
of record.  The correspondence appears to refer to a phone 
call between the Veteran and the VA, although no record of 
such a phone call is available.  According to the 
documentation available, the Veteran wrote, "VA says I can't 
draw disability because my wife makes too much money.  I'm 
the Veteran, not my wife."  The VA reasonably interpreted 
this statement as referring to the income-based pension 
benefit, and responded to the Senator's office with an 
explanation pertaining to the laws governing pension and 
total family income limitations in June 1991.  An application 
form for VA compensation and pension benefits was attached to 
this letter.

All the other paperwork contained in the Veteran's claims 
file in 1991 pertained to his educational benefits, which he 
received after his discharge from service.  There is nothing 
pertaining to a claim for compensation and nothing other than 
the above correspondence with the Senator's office, 
pertaining to a claim for pension.  Unfortunately, there is 
no documentation of a phone call, so the Board cannot know 
whether such could be construed as an informal claim for 
benefits.  Emphasis, however, must be placed on the fact that 
even if a phone call in 1990 or 1991 could have been 
considered an informal claim for benefits, the VA did provide 
a formal application form to the Veteran in June 1991, via 
his Senator's office.  

Lastly, the Board notes that there was no medical evidence 
whatsoever contained in the Veteran's claims file in 1991, 
and certainly no evidence supporting a claim for service 
connection for the lung cancer which caused his death in 
November 1991.  The state of the record at the time of the 
Veteran's death simply does not support a finding that there 
was adequate evidence at that time to support a grant of 
service connection for lung cancer.  The preponderance of the 
evidence is thus against the appellant's claim for accrued 
benefits based upon evidence in the file at the time of the 
Veteran's death and the appeal must be denied.

The criteria for an award of accrued benefits simply are not 
met in this case and the appellant's claim must be denied.  
Consideration has been given to the appellant's assertion 
that she expressed interest in filing a claim for service 
connection for cause of death at the time she filed her claim 
for burial benefits, and that she was told that no such 
benefits were available to her.  The record is absent any 
evidence of the reported contact.  There is a presumption of 
regularity that government officials "have properly 
discharged their official duties."  Ashley v. Derwinski, 2 
Vet. App. 62, 64 (1992) (quoting United States v. Chem. 
Found. Ind. 272 U.S. 1, 14-15 (1926).  Thus, if the appellant 
had indeed made such an inquiry, the Board finds that the VA 
representative would have faithfully discharged his or her 
duties and reported the alleged contact.  However, even if 
the report of contact were established, and that such would 
be construed as claim for benefits, which the Board is not 
willing to concede, the fact remains that remaining criteria 
to support of the award of accrued benefits have not been 
shown.  Again, there is no credible evidence that the Veteran 
had filed a claim for compensation (other than pension 
benefits) or evidence of record, at that time, that would 
have supported a claim for service connection for lung 
cancer.


ORDER

Accrued benefits are denied.

REMAND

In support of her claims for earlier effective dates for DIC 
benefits and related educational benefits, the appellant 
notes that after the Veteran's death, their children received 
Social Security benefits based upon the Veteran's lifetime 
earnings.  A statement from the Social Security 
Administration to this effect is of record.  

Governing law and regulation provides that the Secretary of 
VA and the Commissioner of Social Security shall jointly 
prescribe forms for use by survivors of members and former 
members of the uniformed services in filing application for 
benefits under 38 U.S.C. Chapter 13 (providing for DIC 
benefits) and title II of the Social Security Act.  When an 
application on such form is filed with either the VA or the 
Social Security Administration, it shall be deemed to be an 
application for benefits of both kinds.  A copy of each such 
application filed with either the Secretary or the 
Commissioner, together with any additional information and 
supporting documents which may have been received with such 
application, shall be transmitted to the other agency.  An 
application on this jointly-prescribed form will be 
considered a claim for VA death benefits and will be 
considered to have been received in the VA as of the date of 
receipt by the Social Security Administration.  38 U.S.C.A. 
§ 5105; 38 C.F.R. § 3.153.

As the record stands now, VA does not have enough information 
about the Social Security benefits paid to the appellant on 
behalf of her children to know if application of the date-of-
receipt provisions in 38 C.F.R. § 3.153 is appropriate.  
Thus, on remand, additional information as to the nature of 
the Social Security benefits and information as to the 
application filed by the appellant for such benefits should 
be obtained.



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security benefits filed at the 
time of her husband's death, as well as 
the information pertinent to the Social 
Security benefits paid to their children.

2.  After the development requested above 
has been completed, the RO should again 
review the record, performing any 
additional evidentiary development which 
may become apparent.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative, if she 
chooses to designate one, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


